PER CURIAM.
This is an appeal from the Oregon Tax Court, 3 OTE 143, which involves the valuation of the plaintiff’s Bunker Hill Sawmill and its related facilities, located in Coos County, for the tax year 1965-1966.
We have carefully examined the facts and issues involved and have reached the conclusion that the decision of the tax court should he' affirmed.
Since the opinion of the tax court clearly sets forth the facts and issues of law, we find it unnecéssary to add thereto. We adopt the opinion of the Oregon Tax Court as our own.
Judgment affirmed.